Case 3:19-cv-01421-H-BLM Document 13 Filed 08/20/19 PageID.49 Page 1 of 4




1    JOHN R. LAWLESS (State Bar No. 223561)
     jlawless@kslaw.com
2
     KING & SPALDING LLP
3    633 W. 5th Street, Suite 1600
     Los Angeles, CA 90071
4
     Telephone: 213 443 4355
5    Facsimile: 213 443 4310
6
     Attorneys for Defendant
7    CAPITAL ONE BANK (USA), N.A.
8
9                       UNITED STATES DISTRICT COURT
10              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12   STEVEN PERDEW, individually and on Case No. 3:19-cv-01421-H-BLM
     behalf of all others similarly situated,
13
                                              DEFENDANT CAPITAL ONE
14                 Plaintiff,                 BANK (USA), N.A.’S UNOPPOSED
                                              MOTION TO STAY OR, IN THE
15
     vs.                                      ALTERNATIVE, FOR AN
16                                            EXTENSION OF TIME TO
     CAPITAL ONE BANK (USA), N.A.,            RESPOND TO COMPLAINT
17
18              Defendant.
19
20
21
22
23
24
25
26
27
28
                                             1
               DEFENDANT’S UNOPPOSED MOTION TO STAY OR, IN THE ALTERNATIVE,
       FOR AN EXTENSION OF TIME TO RESPOND TO COMPLAINT - CASE NO. 3:19-CV-01421-H-BLM
Case 3:19-cv-01421-H-BLM Document 13 Filed 08/20/19 PageID.50 Page 2 of 4




1          Defendant Capital One Bank (USA), N.A. (“Capital One”) requests that the
2    Court stay all proceedings and deadlines in this action pending resolution of the
3    motions for transfer and consolidation under 28 U.S.C. § 1407 that are currently
4    pending before the Judicial Panel on Multidistrict Litigation (“JPML”). The JPML
5    will hear oral argument on the Section 1407 motions on September 26, 2019, and
6    Capital One anticipates an order regarding transfer and consolidation of this case and
7    other related cases to be issued shortly thereafter. Plaintiff’s counsel has advised
8    Capital One that Plaintiff agrees to the requested stay.
9          This case is one of over 45 putative class actions filed in connection with the
10   cyber incident that Capital One announced on July 29, 2019. Plaintiff filed the
11   Complaint in this case on July 30, 2019; Capital One was served on August 6, 2019;
12   and Capital One’s deadline to answer or respond to the Complaint is currently August
13   27, 2019.
14         On July 31, 2019, plaintiffs in a related case, Fadullon v. Capital One
15   Financial Corporation, et al., Case No. 2:19-cv-01189 (W.D. Wash., filed July 30,
16   2019), filed a motion for consolidation and transfer under 28 U.S.C. § 1407 with the
17   JPML in In re Capital One Consumer Data Security Breach Litigation, MDL No.
18   2915 (J.P.M.L. July 31, 2019) (“In re Capital One”). See In re Capital One, Dkt.
19   No. 1. That motion seeks to have related actions arising out of the Capital One cyber
20   incident, including this case, consolidated with the Fadullon case and transferred to
21   the Western District of Washington for pretrial proceedings. Subsequently, plaintiffs
22   in other related cases have filed briefs in the In re Capital One matter that support
23   transfer and consolidation, but seek other transferee courts, including the Eastern
24   District of Virginia (id. at Dkt. Nos. 5 and 7) and the District of the District of
25   Columbia (id. at Dkt. No. 8). Numerous notices of related actions have also been
26   filed in In re Capital One, and additional related cases continue to be filed and are in
27   the process of being noticed to the JPML as potential tag-along actions.
28         Given that over 45 putative class actions have been filed, all related to the same
                                                2
                DEFENDANT’S UNOPPOSED MOTION TO STAY OR, IN THE ALTERNATIVE,
        FOR AN EXTENSION OF TIME TO RESPOND TO COMPLAINT - CASE NO. 3:19-CV-01421-H-BLM
Case 3:19-cv-01421-H-BLM Document 13 Filed 08/20/19 PageID.51 Page 3 of 4




1    underlying event and asserting the same or substantially similar factual allegations,
2    the JPML is highly likely to grant the motions for transfer and consolidation. If it
3    does, to conserve the parties’ resources and promote judicial economy, this case will
4    be consolidated with the other putative class actions for centralized pretrial
5    proceedings in a single transferee court. Under these circumstances, “[c]ourts
6    frequently grant stays pending a decision by the MDL Panel regarding whether to
7    transfer a case.” Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 809 (N.D.
8    Cal. 1998); see also Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1362 (C.D. Cal.
9    1997) (granting stay pending JPML’s ruling because “a majority of courts have
10   concluded that it is often appropriate to stay preliminary pretrial proceedings while a
11   motion to transfer and consolidate is pending with the MDL Panel”); Gonzalez v.
12   Ford Motor Co., No. 17-cv-05885-LHK, 2017 WL 9614465 (N. D. Cal. Nov. 16,
13   2017) (granting stay pending JPML’s resolution of Section 1407 motion in the
14   interests of judicial economy and efficiency); Bonefant v. R.J. Reynolds Tobacco Co.,
15   No. 07-60301-CIV, 2007 WL 2409980, at * 1 (S.D. Fla. July 31, 2007) (“[I]t is
16   common practice for courts to stay an action pending a transfer decision by the
17   JPML.”). In fact, Capital One has already successfully moved to stay numerous cases
18   related to the cyber incident announced on July 29, 2019, and to date no court has
19   denied its requests to stay a case related to that cyber incident. See, e.g., Heath, et
20   al. v. Capital One Financial Corp., et al., 3:19-cv-555-JAG, Dkt. No. 14 (E.D. Va.
21   Aug. 16, 2019) (order staying nine related cases pending decision from the JPML);
22   Hilker v. Capital One Financial Corp., et al., No. 1:19-cv-995-RDA-JFA Dkt. No.
23   15 (E.D. Va. Aug. 16, 2019) (order staying related case pending decision from the
24   JPML).
25         Here, too, a short stay of proceedings until the JPML resolves the pending
26   Section 1407 motions will promote judicial economy and sound judicial
27   administration, avoid duplicative pretrial proceedings and potentially inconsistent
28   pretrial rulings, and prevent prejudice to both Plaintiff and Capital One. In the
                                               3
                DEFENDANT’S UNOPPOSED MOTION TO STAY OR, IN THE ALTERNATIVE,
        FOR AN EXTENSION OF TIME TO RESPOND TO COMPLAINT - CASE NO. 3:19-CV-01421-H-BLM
Case 3:19-cv-01421-H-BLM Document 13 Filed 08/20/19 PageID.52 Page 4 of 4




1    alternative, should the Court decline to stay these proceedings, in order to afford
2    Capital One adequate time to prepare an answer or response to the Complaint, Capital
3    One requests that the Court extend its deadline to answer or respond to the Complaint
4    to 30 days from an order denying the motion to stay. Capital One’s deadline to
5    respond to the Complaint has not been extended previously.
6          A proposed order for the Court’s consideration will be submitted concurrently
7    herewith.
8
9    DATED: August 20, 2019                       KING & SPALDING LLP
10
11                                                By: /s/ _John R. Lawless_______
                                                     John R. Lawless
12
13                                                    Attorneys for Defendant
                                                      CAPITAL ONE BANK (USA),
14                                                    N.A.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
                DEFENDANT’S UNOPPOSED MOTION TO STAY OR, IN THE ALTERNATIVE,
        FOR AN EXTENSION OF TIME TO RESPOND TO COMPLAINT - CASE NO. 3:19-CV-01421-H-BLM
